DETAILED ACTION
Claim 1-3 and 5-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 07/12/2021 has been entered.
Applicant’s claims amendments have not overcome the USC 101 rejections previously set forth in the Non-Final Office Action mailed on 04/27/2021.

Response to Arguments filed on 07/12/2021
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive for the following reasons: 
Regarding applicant argument “Independent claims 1 and 11 of the present application each recite a process of adjusting a first of the plurality of compressed data components having a first number of bits beginning at a least significant bit (LSB) of a compressed bit stream to a first value and adjusting a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream to a second value, wherein the first value is less than a value associated with the MSB and the second value is greater than a value associated with the LSB. Applicant submits that Tsuda and Seiler each fail to disclose or suggest such a process.” 
the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half) in reverse. 
In regard the applicant argument “applicant submits that Tsuda fails to disclose or suggest adjusting the first compression data beginning at a LSB to a first value and adjusting a second compression data beginning at a MSB to a second value.” 
Examiner would like to point to fig. 19
 
    PNG
    media_image1.png
    458
    683
    media_image1.png
    Greyscale

An PHOSITA will realize start address and end of address one can represent MSB and the LSB. Also, at paragraph ([0202], “…the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end
address…the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area.” The following is showing that DM start the compression from MSB because when invert the bit line the LSB become at the end of the address and the MSB is at the end. In the instant application specification ([00211], “Figure 19 is a flow diagram illustrating one embodiment of a process for packing compressed data. At processing block 1910, compressed data is generated by compressing the first half of compressed data at a first compressor and compressing the second half of compressed data at the second compressor. At processing block 1920, the first half of the compressed data component is packed beginning at the LSB location of the bit stream up to one half of the size of the compressed bitstream (e.g., 0-127B of 256B). At processing block 1930, the second half of the compressed data component is reversed. At processing block 1940, the second half of the compressed data component is packed beginning at the MSB location of the bit stream (e.g., 255B-128B). At processing block 1960, the compressed data block of packed data is transmitted.”) which describe similar process to the one in Tsuda. And uses the beginning address and the end address as LSB and MSB. 
	In conclusion, the claims as they stand are broad and the rejection of Claims 1-3 and 4-20, under 35 U.S.C. § 103 is, therefore, maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a memory device; a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including a control cache to: receive data to be stored in a memory device; compress the data into a plurality of compressed components, adjust a first of the plurality of compressed data components having a first number of bits beginning at a least significant bit (LSB) of a compressed bit stream to a first value; adjust a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream to a second value, wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream; and store the compressed bit stream in the memory device.
Adjusting are directed to a mathematical concept type abstract idea specifically mathematical relationships comparable to organizing information and manipulating information through mathematical correlations (see MPEP 2106.04(a)(2), I., A., iv).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adjusting” in the context of this claim encompasses organizing the bits in condense matter.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional a memory device; a plurality of processing nodes coupled to the memory; and a coupled to the memory device and the plurality of processing nodes, including a control cache. a memory device; a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including a control cache and metadata to indicate a compression state are a type of insignificant extra-solution activity, recited at a high level of generality with no specific mechanism for accomplishing the step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory device; a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including a control cache and metadata to indicate a compression state; amounts to no more than mere instructions to apply the exception using a generic computer component. a memory device; a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including a control cache is well known in the art as explain in Frank (20170199815) ([0023]). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3and 5-6 are dependents of Claim 1, and fail to resolve the deficiencies of Claim 1 as they merely recite further instructions amounts to no more than mere instructions to apply the exception using a generic computer component; therefore, they are also rejected.
Furthermore, Claim 2 recites, wherein the control cache comprises: a first compressor to compress the first compressed data component; and a second compressor to compress the second compressed data component. Compression process is well known in the art as explain in Killi (US 20010039552) ([0226], after packing, the intermediate output structure is compressed using a conventional lossless compression technique previously described). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3, same rational as claim 1, except is used the reverse mathematical operation. 
Furthermore, Claim 5 recites, wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size, amounts to no more than mere instructions to apply the exception using a generic computer component. The claim 5 integrate the material from claim 1 because it is merely describing a characteristic of the data itself at a high level of generality. The claim is not patent eligible.
Furthermore, Claim 6 recites wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data, amounts to no more than mere instructions to apply the exception using a generic computer component. The claim 6 integrate the material from claim 1 because it is merely describing a characteristic of the data itself at a high level of generality. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving data to be stored in a memory device at a fabric element; compressing the memory data into a plurality of compressed data components; storing a first of the plurality of compressed data components having a first number of bits beginning at a least significant bit (LSB) location of a compressed bit stream to a first value; and storing a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream. to a second value, wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream; and store the compressed bit stream.
The adjusting steps are directed to a mathematical concept type abstract idea – specifically mathematical relationships comparable to organizing information and manipulating information through mathematical correlations (see MPEP 2106.04(a) (2), I., A., iv.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adjusting” in the context of this claim encompasses organizing the bits in condense matter.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “a mathematical relationship approach” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element –first compressing the memory data into a plurality of compressed data components. The compressing step is a type of insignificant extra-solution activity, recited at a high level of generality with no specific mechanism for accomplishing the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element compressing the memory data into a plurality of compressed data components; amounts to no more than mere instructions to apply the exception using a generic computer component. Compression process is well known in the art as explain in Killi (US 20010039552) ([0226], after packing, the intermediate output structure is compressed using a conventional lossless compression technique previously described). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. the additional element of receiving data to be stored in a memory device at a fabric element and metadata to indicate how the received data is compressed; amounts to no more than mere data gathering. The claim is not patent eligible.
Claims 12-15 are dependents of Claim 11, and fail to resolve the deficiencies of Claim 11 as they merely recite further instructions performed entirely in software and do not define any structure or hardware; therefore, they are also rejected.
Furthermore, Claim 12 recites, the compression hardware comprises: a first compressor to compress the first compressed data component; and a second compressor to compress the 
Regarding Claim 13, same rational as claim 1, except is used the reverse mathematical operation. 
Furthermore, Claim 12 recites, wherein the first data component and the second data component are compressed in parallel, amounts to no more than mere instructions to apply the exception using a generic computer component. Compression process is well known in the art as explain in Killi (US 20010039552) ([0226], after packing, the intermediate output structure is compressed using a conventional lossless compression technique previously described). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Furthermore, Claim 15 recites, wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size, amounts to no more than mere instructions to apply the exception using a generic computer component. The claim 5 integrate the material from claim 1 because it is merely describing a characteristic of the data itself at a high level of generality. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A method to facilitate data decompression, comprising: receiving a bit stream of compressed data at a fabric element from memory; extracting a first 
The extracting and adjusting steps are directed to a mathematical concept type abstract idea – specifically mathematical relationships comparable to organizing information and manipulating information through mathematical correlations (see MPEP 2106.04(a) (2), I., A., iv.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “Extracting” in the context of this claim encompasses removing bits from stream of bits.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “a mathematical relationship approach” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element – the first element, decompressing the first compressed data component and the second compressed data component in parallel into uncompressed data. The decompressing step is a type of insignificant extra-solution activity, recited at a high level of generality with no specific mechanism for accomplishing the step.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The second element receiving a bit stream of compressed data at a fabric element from memory; The receiving step is a type of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the first additional element of decompressing the first compressed data component and the second compressed data component in parallel into uncompressed data, amounts to no more than mere instructions to apply the exception using a generic computer component. Decompression process is well known in the art. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. the second  additional element of receiving a bit stream of compressed data at a fabric element from memory, and metadata to indicate how the first and second compressed data components are compressed, amounts to no more than mere data gathering  to apply the exception. The claim is not patent eligible.
Claims 17-20 are dependents of Claim 16, and fail to resolve the deficiencies of Claim 16 as they merely recite further instructions performed entirely in software and do not define any structure or hardware; therefore, they are also rejected.
Furthermore, Claim 17 recites decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor, amounts to no more than mere instructions to apply the exception using a generic computer component. Decompression process is well known in the art. Mere instructions to 
Regarding Claim 18, same rational as claim 1, except is used the reverse mathematical operation. 
Furthermore, Claim 20 recites, wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data. The claim 5 integrate the material from claim 1 because it is merely describing a characteristic of the data itself at a high level of generality. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Seiler (US PG PUB 2017/0345122), hereinafter, Seiler. 

Regarding claim 1, Tsuda discloses
comprising: a memory device:… (Figure 7, memory 112)
including control cache to: receive data to be stored in a memory device; (Figure 15, DMA control part, wherein the “DMA control part” is equivalent to the claimed “control cache”; [0202], 1-3, wherein the “storage” is equivalent to the claimed “stored”; [0017-0020]) 
compress the data into a plurality of compressed data components; (Figure 1, compression circuit 113a-113b; [0022], 8-15)
and adjust a first of the plurality of compressed data components having a first number of bits beginning at a least significant bit (LSB) of a compressed bit stream to a first value; and adjust a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream to a second value, (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream; and store the compressed bit stream in the memory device. (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
 Tsuda failed to disclose 
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes,
Seiler teaches
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, (Figure 13, a plurality of execution units 1308A-1308N; [0146], “…are interconnected via an interconnect fabric that links to each of the components. In some embodiments, thread execution logic 1300 includes one or more connections to memory, such as system memory or cache memory, through one or more of instruction cache 1306, data port 1314, sampler 1310, and execution units 1308A-1308N.”, wherein the “execution units” is equivalent to the claimed “nodes”, wherein the “Interconnect fabric” is equivalent to the claimed “a fabric element” and wherein the “cache Memory” is equivalent to the claimed “memory”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])

Claim 11 is substantially the same as Claim 1 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 2, the rejection of claim 1 is incorporated.
Regarding claim 2, Tsuda disclose 
wherein the control cache (Figure 15, DMA control part, [0017-0020]) comprises:
a first compressor (Figure 1, 113a) to compress the first compressed data component; and a second compressor (Figure 1, 113b)  to compress the second compressed data component (Figure 1, 113b, 113a; [0070-0071], wherein the data stored in YUV1 is equivalent to the claimed first compressed data and the data stored in YUV2 is equivalent to the claimed second compressed data).

Regarding claim 3, the rejection of claim 2 is incorporated.
Regarding claim 3, Tsuda disclose 
wherein the control cache (Figure 15, DMA control part, [0017-0020]) 
reverses the second compressed data component and adjusting the second compressed data component such that the LSB of the second compressed data component becomes the MSB of the (Figure 2, JPEG encoder 112; Figure 19, view illustrating a way of storing compression data; [0202]).

Regarding claim 5, the rejection of claim 4 is incorporated.
Regarding claim 5, Tsuda disclose 
a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]). 

Regarding claim 6, the rejection of claim 5 is incorporated.
Regarding claim 6, Tsuda disclose compression condition but not explicitly discloses 
Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data.
Seiler teaches 
Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data (Figure 3, Metadata 320; [0069], Table 1, wherein “00, 01, 10, 11” describe how the received data is compressed;  [0077]; [0231] “…one or more graphics cores configured to process computer graphics, the one or more graphic cores being further configured to operate with a memory; the one or more graphics cores further configured to: receive an access request to a memory resource that is associated with a metadata stored in the memory, the metadata being configured to store an encoded value that indicates one of multiple compression states of data stored in the memory resource; read encoded value of the metadata; determine compression state of the data stored in the memory resource based upon the read encoded value of the metadata; decompress the data stored in the memory resource based on the determined compression state,”; [0234]; [0262]; the table below is showing the different state that can be represent by 2 bits in the metadata) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing the first compressed data component and second data component comprise metadata that indicates a compression state of memory data in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])

Regarding claim 12, the rejection of claim 11 is incorporated.
Regarding claim 12, Tsuda disclose 
The method of claim 11, further comprising: compressing the first compressed data component at a first compressor; (Figure 1, compression circuit 113a);
and compressing the second compressed data component at a second compressor. (Figure 1, compression circuit 113b; [0070], 9-15).

Regarding claim 13, the rejection of claim 12 is incorporated.
Regarding claim 13, Tsuda disclose 
The method of claim 12, further comprising: reversing the second compressed data component; and adjusting the second compressed data component such that the LSB of the second compressed data component becomes the MSB of the compressed bit stream. (Figure 19, view illustrating a way of storing compression data; [0202], 1-26).

Regarding claim 14, the rejection of claim 13 is incorporated.

wherein the first data component and the second data component are compressed in parallel (Figure 10-14, JPEG encoder 113a and encoder 113b, wherein the first data component can be compressed at first JPEG encoder 113a and the second data component can be compresses in the second JPEG encoder 113b; [0162-0163], “the compression processing of an actual image of the same frame and the compression processing of a preview image of the same frame can be performed by parallel processing at different JPEG encoders, so that image compression processing can be performed at higher speed.”)

Regarding claim 15, the rejection of claim 14 is incorporated.
Regarding claim 15, Tsuda disclose 
wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Claim 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Seiler, and further in view of Zhang (US Pg. Pub. 2020/0272333 A1) , hereinafter Zhang.

Regarding claim 7, the rejection of claim 1 is incorporated.
Regarding claim 7, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above.
Tsuda further discloses
(Figure 7, memory 112)
… control cache… (Figure 15, DMA control part, [0017-0020])
extract a first compressed data component having a first number of bits  beginning at a least significant bit (LSB) of the bit stream of compressed data to a first value; extract a second compressed data component having a second number of bits beginning at a most significant bit (MSB) of the bit stream of compressed data to a second value;… (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream; (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
Tsuda did not explicitly disclose:
a plurality of processing nodes coupled to the memory; and
a fabric element coupled to the memory device and the plurality of processing nodes, including…to:
receive a bit stream of compressed data from memory;
…and decompress the first compressed data component and the second compressed data component in parallel into uncompressed data.
…and transmit the uncompressed data to one or more processing nodes.
Seiler teaches
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including… to: receive data to be stored in a memory device;… one or more processing nodes (Figure 13, a plurality of execution units 1308A-1308N; [0146], “…are interconnected via an interconnect fabric that links to each of the components. In some embodiments, thread execution logic 1300 includes one or more connections to memory, such as system memory or cache memory, through one or more of instruction cache 1306, data port 1314, sampler 1310, and execution units 1308A-1308N.”, wherein the “execution units” is equivalent to the claimed “nodes”, wherein the “Interconnect fabric” is equivalent to the claimed “a fabric element” and wherein the “cache Memory” is equivalent to the claimed “memory”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including… to: 
The invention of Tsuda and Seiler failed to disclose 
…receive a bit stream of compressed data from memory;
…and decompress the first compressed data component and the second compressed data component in parallel into uncompressed data.
However, Zhang teaches 
receive a bit stream of compressed data from memory; (Figure 19, view illustrating a way of storing compression data; (Figure 8, RECEIVE COMPRESSED DATA BLOCK 802, [Column 12], 45-65, wherein the “read in (e.g. from a buffer or other memory)” is equivalent to the claimed “from memory”.
decompress the first compressed data component and the second compressed data component ([0008], 1-14) 
and in parallel into uncompressed data. ([0033], 11-13).
…and transmit the uncompressed data to …. ([0033], “and sent as uncompressed data to the display 108.”).
 For reducing the data transferred across the external memory bus to the memory, Zhang ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsuda and Seiler to include, receive a bit stream of compressed data from memory; decompress the first compressed data component and the second compressed data component in parallel, for the purpose of reducing GPU/CPU power consumption and improving overall performance, as taught by Zhang.

Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 8, the rejection of claim 7 is incorporated.
Regarding claim 8, Tsuda in view of Seiler discloses all of the elements of the current invention as stated including 
the control cache (Figure 15, DMA control part, [0017-0020])
Tsuda in view of Seiler failed to disclose 
 the first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component.
However, Zhang teaches 
a first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component. ([0008], 1-14). 
For enhancing performance of the entire system. Zhang ([0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view of Seiler, by adding a first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component, as taught by Zhang.

Regarding claim 9, the rejection of claim 8 is incorporated.
Regarding claim 9, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above including the apparatus of claim 8, wherein the control cache Tsuda (Figure 15, DMA control part, [0017-0020]) 
((Figure 2, JPEG encoder 112); [0026], 1-3).
Regarding claim 9 Tsuda in view of Seiler failed to discloses
 prior to decompressing.
However, Zhang teaches 
 prior to decompressing ([0095], 2-3).
For enhancing performance of the entire system. Zhang ([0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view if Seiler, This is done by utilizing prior to decompressing in Zhang in the in invention of Tsuda in view of Seiler For enhancing performance of the entire system as taught by Zhang.

Regarding claim 10, the rejection of claim 9 is incorporated.
Tsuda discloses all of the elements of the current invention as stated above including the apparatus of claim 9, wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size. Tsuda ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Regarding claim 17, the rejection of claim 16 is incorporated.
Regarding claim 17, Tsuda in view of Seiler disclose all of the elements of the current invention as stated above except 

However, Zhang teaches 
decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor. ([0010], 1-10). 
For enhancing performance of the entire system, Zhang ([0033]). In addition, to reduce the data transferred, Zhang [0032], 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view of Seiler by adding decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor, as taught by Zhang.

Regarding claim 18, the rejection of claim 17 is incorporated.
Regarding claim 18, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above including
 reversing the second compressed data component (Figure 2, JPEG encoder 112; Figure 19, view illustrating a way of storing compression data; [0202]).
Tsuda in view of Seiler failed to discloses
 prior to decompressing.
However, Zhang teaches 
prior to decompressing. ([0092], 1-8). 
to generate the same data used during compression, Zhang ([0092], 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view if Seiler, This is done by utilizing prior to decompressing in 

Regarding claim 19, Tsuda in view of Seiler disclose all of the elements of the current invention as stated above including, a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Regarding claim 20, Tsuda disclose compression condition but not explicitly discloses
wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data. 
Seiler teaches 
wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data. (Figure 3, Metadata 320; [0069], Table 1, wherein “00, 01, 10, 11” describe how the received data is compressed;  [0077]; [0231] “…one or more graphics cores configured to process computer graphics, the one or more graphic cores being further configured to operate with a memory; the one or more graphics cores further configured to: receive an access request to a memory resource that is associated with a metadata stored in the memory, the metadata being configured to store an encoded value that indicates one of multiple compression states of data stored in the memory resource; read encoded value of the metadata; determine compression state of the data stored in the memory resource based upon the read encoded value of the metadata; decompress the data stored in the memory resource based on the determined compression state,”; [0234]; [0262]; the table below is showing the different state that can be represent by 2 bits in the metadata) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545.  The examiner can normally be reached on 730 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A./               Examiner, Art Unit 2139

/REGINALD G BRAGDON/               Supervisory Patent Examiner, Art Unit 2139